KAROHL, Judge.
Defendant, Freddie Ell, appeals his conviction of failure to return rented property, § 578.150 RSMo 1986. On February 3, 1989, the trial court sentenced defendant as a prior and persistent offender to five years imprisonment.
In State v. Harrison, 805 S.W.2d 241 (Mo.App.1991) (Supreme Court denied motion for transfer), we held, as a matter of first impression, that contracts which include provisions of “sale” in addition to terms of rental are not within the criminal protection of § 578.150 RSMo 1986.
The state charged defendant here with the failure to return property which was the subject of a rent-to-own contract between defendant and America’s Rent to Own. We are unable to factually or legally distinguish the instant cause of action from Harrison. Following our decision in Harrison, we hold the trial court erred in failing to grant defendant’s motion for acquittal at the close of all the evidence.
We reverse the judgment of conviction.
PUDLOWSKI, P.J., and SIMON, J., concur.